UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                       :
  IN RE:                                                               :   CASE NO.: 1-19-10139-MJK
                                                                       :   CHAPTER: 13
  Harry FM King, III                                                   :
  dba Benjamin Andrews & King, LLC,                                    :   NOTICE OF APPEARANCE
                                                                       :
  Debtor.                                                              :   HON. JUDGE.: Michael J. Kaplan
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned
Chapter 13 case on behalf of Planet Home Lending as servicer for Wilmington Trust, National
Association, not in its individual capacity, but solely as trustee for MFRA Trust 2015-1, and hereby
requests that all notices given or required to be given in these cases, and all papers served or
required to be served in these cases, be given to and served upon the following:


                                                     FRIEDMAN VARTOLO, LLP
                                                     Attorneys for Planet Home Lending
                                                     1325 Franklin Avenue, Suite 230
                                                     Garden City, NY 11530
                                                     bankruptcy@FriedmanVartolo.com


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings
of any kind including, without limitation, all notices, motions, complaints and orders, whether
written or oral, formal or informal, however transmitted, related in any way to the debtor, its
property or its estates. The persons listed above request that their names and addresses be added
to the mailing matrix.




    Case 1-19-10139-MJK, Doc 14, Filed 02/14/19, Entered 02/14/19 10:42:08,
                     Description: Main Document , Page 1 of 4
       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and
Demand for Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit
shall constitute a waiver of (i) the right to have final orders in non-core matters entered only after
de novo review by a District Judge, (ii) the right to trial by jury in any proceeding triable in this
case or any case, controversy, or proceeding related to this case, (iii) the right to have the District
Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal, (iv)
any objection to the jurisdiction or venue of this Court for any purpose other than with respect to
this Notice, (v) an election of remedy, or (vi) any other right, claim, defense, setoff, or recoupment,
in law or in equity, under any agreement, all of which are expressly waived.


               14 2019
Dated: February___,
       Garden City, New York

                                               By: /s/ Adam J. Friedman, Esq.
                                               Adam J. Friedman, Esq.
                                               FRIEDMAN VARTOLO, LLP
                                               Attorneys for Planet Home Lending
                                               1325 Franklin Avenue, Suite 230
                                               Garden City, NY 11530
                                               T: (212) 471-5100
                                                F: (212) 471-5150




    Case 1-19-10139-MJK, Doc 14, Filed 02/14/19, Entered 02/14/19 10:42:08,
                     Description: Main Document , Page 2 of 4
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                       :
  IN RE:                                                               :   CASE NO.: 1-19-10139-MJK
                                                                       :   CHAPTER: 13
  Harry FM King, III                                                   :
  dba Benjamin Andrews & King, LLC,                                    :   NOTICE OF APPEARANCE
                                                                       :
  Debtor.                                                              :   HON. JUDGE.: Michael J. Kaplan
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


                                      CERTIFICATE OF SERVICE

                     14 2019, I served a true copy of the annexed NOTICE OF
         On February___,
 APPEARANCE by mailing the same by First Class Mail in a sealed envelope, with
 postage prepaid thereon, in a post office or official depository of the U.S. Postal
 Service within the State of New York, addressed to the last known address of the
 addressee, and the property address as indicated on the attached Service List annexed
 hereto.


                                                             By: /s/Adam J. Friedman
                                                             FRIEDMAN VARTOLO LLP
                                                             1325 Franklin Avenue, Ste. 230
                                                             Garden City, New York 11530
                                                             T: (212) 471-5100
                                                             F: (212) 471-5150




    Case 1-19-10139-MJK, Doc 14, Filed 02/14/19, Entered 02/14/19 10:42:08,
                     Description: Main Document , Page 3 of 4
                                   SERVICE
                                     LIST



Harry FM King, III
210 Huntington Ave
Buffalo, NY 14214
Debtor

Matthew Allen Lazroe
Law Office of Matthew A. Lazroe
43 Court Street, Suite 1111
Buffalo, NY 14202
Debtor’s Attorney

Albert J. Mogavero
Chapter 13 Trustee
The Dunn Building
110 Pearl Street, 6th Floor
Buffalo, NY 14202-4111
Trustee




    Case 1-19-10139-MJK, Doc 14, Filed 02/14/19, Entered 02/14/19 10:42:08,
                     Description: Main Document , Page 4 of 4
